AMERICAN ELECTRIC POWER SYSTEM STOCK OWNERSHIP REQUIREMENT PLAN (As Amended and Restated Effective January 1, 2008) ARTICLE I PURPOSE AND EFFECTIVE DATE 1.1The Human Resources Committee (“HRC”) of the Board of Directors of American Electric Power Company, Inc. believes that it is critical to AEP’s long-term success to effectively align the long-term financial interests of senior executives with those of AEP’s shareholders and that an effective alignment is best accomplished by substantial, long-term stock ownership.The American Electric Power System Stock Ownership Requirement Plan (the “Plan”) was established by American Electric Power Service Corporation (the “Company”) and such subsidiaries of the Parent Corporation that have Eligible Employees to facilitate the achievement and maintenance of Minimum Stock Ownership Requirements assigned to Eligible Employees. 1.2Except as otherwise specified herein, the effective date of this Amended and Restated American Electric Power System Stock Ownership Requirement Plan is January 1, 2008. This document amends and restates the Plan as most recently amended and restated by a document that was executed on December 28, 2006. ARTICLE II DEFINITIONS 2.1“Account” means the separate memo account established and maintained by the Committee (or the recordkeeper employed by the Company) to record the number of Shares and Share Equivalents that have been designated in accordance with the terms of this Plan to satisfy all Minimum Stock Ownership Requirements assigned to a Participant. 2.2“AEP” means the Parent Corporation and its direct and indirect subsidiaries. 2.3“Annual Incentive Compensation” means incentive compensation payable pursuant to the terms of an annual incentive compensation plan approved by the Committee for inclusion in the Plan, provided that such annual incentive compensation shall be determined without regard to any salary or wage reductions made pursuant to sections 125 or 402(e)(3) of the Code or participant contributions pursuant to a pay reduction agreement under the American Electric Power System Supplemental Retirement Savings Plan, as amended or the American Electric Power System Incentive Compensation Deferral Plan.Annual Incentive Compensation will not include an employee’s base pay, non-annual bonuses (such as but not limited to project bonuses and sign-on bonuses), severance pay, or relocation payments. 2.4”Applicable Tax Payments” means the following types of taxes that AEP may withhold and pay that are applicable to the amount then credited to the Career Share Account: (a) Federal Insurance Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) (the “FICA Amount”); (b) Income tax at source on wages imposed under Code Section 3401 or the corresponding withholding provisions of applicable state, local and foreign tax laws as a result of the payment of the FICA Amount; and (c) The additional income tax at source on wages attributable to pyramiding Code Section 3401 wages and taxes; provided, however, that the total Applicable Tax Payments may not exceed such limits as may be applicable to comply with the requirements of Code Section 409A. 2.5“Career Share Account” means a separate memo account that is a subset of the Account that is maintained to identify the Career Share Units used to satisfy a Participant’s Minimum Stock Ownership Requirements. 2.6“Career Share Units” or “Career Shares” means the Share Equivalents tracked in a Participant’s Career Share Account in order to determine whether and when the Participant has satisfied his or her Minimum Stock Ownership Requirements.Phantom stock units that become earned and vested under the Long-Term Incentive Plan represent an example of an award that may become Career Shares under the terms of this Plan.Career Shares also have been referred to as “Phantom Stock Units” in Company communications. 2.7“Claims Reviewer” means the person or committee designated by the Company (or by a duly authorized person) as responsible for the review of claims for benefits under the Plan in accordance with Section 8.1. Until changed, the Claims Reviewer shall be the Company’s employee who is the head of the Executive Benefits area of the Human Resources department. 2.8“Code” means the Internal Revenue Code of 1986 as amended from time to time. 2.9“Committee” means the committee designated by the Company (or by a duly authorized person) as responsible for the administration of the Plan.Until changed, the Committee shall consist of the employees of the Company holding the following positions: chief executive officer of the Company; head of the Human Resources department (currently, Vice President Human Resources); the employee to whom the head of the Human Resources department reports (currently, Senior Vice President – Shared Services) and the chief financial officer of the Company.The Committee may authorize any person or persons to act on its behalf with full authority in regard to any of its duties and hereunder other than those set forth in Section 9.2. 2.10“Common Stock” means the common stock, $6.50 par value, of the Parent Corporation. 2.11“Company” means
